DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 Jun 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus is not materially different, the methods correlate to the structural features of the apparatus, and not described a materially different process.  This is not found persuasive because:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Searching for a device that transports bottles and said device has at least one sound source will require searches at least in B65B31/02 and B65B31/04.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 Jun 2021.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sound receiver” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sound receiver.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected since the claim is unclear as what is “a sound receiver” as this limitation is mentioned only once in the Specification on Page 6, paragraph [0040] and does not provide clarity or define the limitation. For the purposes of compact prosecution, the Examiner will interpret this claim limitation as any object that contacts a sound wave.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe JP-07291395-A (Abe), and further in view of Takenouchi US 2012/0208901 A1 (Takenouchi).


	Regarding Claim 1:
Abe discloses, A method for displacing air from bottles containing carbonated beverages (Abstract), comprising: 
emitting sound waves (FIG. 1, #63a, para [0003]) from at least one sound source (FIG. 1, #11, para [0009]); 
propagating the sound waves through ambient air (FIG. 1, illustrates sound waves through the air); 
penetrating through the mouths of said bottles into said beverages with the sound waves (Abstract, FIG. 1) and/or making the sidewalls of said bottles vibrate with the sound waves, so that CO2 (para [0002]) is expelled from said beverages, contained in headspaces (FIG. 1 – illustrated in section #7 

Abe does not disclose, thereby forming undissolved C02 that rises to the surface of the beverage and there creates foam displacing air.
However, Takenouchi teaches, thereby forming undissolved C02 that rises to the surface of the beverage and there creates foam displacing air (FIG. 1, #b, paras [0003 and 0065] – illustrates the destruction of the foam that then displaces the air at a high speed).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Takenouchi before the effective filing date of the invention to modify the foam erasing apparatus (FIG. 8, #6, para [0021]) as disclosed by Abe with the defoaming device (FIG. 1) as taught by Takenouchi; because, Takenouchi teaches this structure that is known in the art that directs the plane wave (FIG. 1. #8) towards the container’s headspace that contains the foam.  Therefore, a person of ordinary skill in the art would be motivated to modify the foam erasing apparatus (Abe) with the acoustic waveguide as taught by Takenouchi (FIG.1, #4) since it would be beneficial to utilize the acoustic waveguide (Takenouchi) so as to destroy the foam at high speed (Takenouchi, para [0065]).

Regarding Claim 2:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses, where first sound waves (63a) are directed onto said sidewalls (FIG. 1, para [0005] – neck portion is a sidewall of the container) of said bottles (FIG. 1, #1) and an output frequency is adapted to a natural resonance frequency of said bottles that are filled with said beverages (para [0005] – waves amplified by the difference in integral number of frequencies thereby strong waves in neck portion of the container occur).



Regarding Claim 3:
As combined, Abe/Takenouchi discloses the method according to Claim 2.  Abe further discloses, where said output frequency is tuned during emission of said first sound waves (para [0012] – adjustment of defoaming force).

Regarding Claim 4:
As combined, Abe/Takenouchi discloses the method according to Claim 3.  Abe further discloses, where said output frequency is tuned on a basis of a standard natural resonance frequency associated with a respective bottle format (para [0003] – according to shape and material, para [0012] – applicable to small container) of said bottles (1) and/or said beverages and/or a filling level.

Regarding Claim 5:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses, where said bottles are irradiated with first sound waves (para [0003]) at different output frequencies of a first sound source (11), and where a natural resonance frequency is determined by comparing associated signal amplitudes (para [0012] – output adjustment of ultrasonic generator).
Abe does not disclose, where the first sound waves are received by a sound receiver.
However, Takenouchi teaches, where the first sound waves (FIG. 1, #8, para [0065]) are received by a sound receiver (FIG. 1, #4, para [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Takenouchi before the effective filing date of the invention to modify the foam erasing apparatus (FIG. 8, #6, para [0021]) as disclosed by Abe with the acoustic waveguide (FIG. 1, #4) as taught by Takenouchi; because, Takenouchi teaches this structure that is known in the art that directs the plane wave (FIG. 1. #8) towards the container’s headspace that contains the foam.  Therefore, a person of ordinary skill in the art would be motivated to modify the foam erasing apparatus (Abe) with the acoustic waveguide as taught by 


Regarding Claim 6:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses, where second sound waves (FIG. 1, #63b, paras [0010-11]) are directed through said mouths of said bottles onto bases of said bottles and standing waves are thus generated in said beverages (para [0012] – Path length error since “always waves” have a difference of 180 degrees from the generated wave.  Thereby the “always waves” is a standing wave that causes the defoaming effect.)

Regarding Claim 7:
As combined, Abe/Takenouchi discloses the method according to Claim 6.  Abe further discloses where a distance of said at least one sound source from said bases of said bottles is adapted (para [0010] – the first distance half the wavelength of the sound propagating) to at least one of a format of said bottles (Takenouchi, para [0001]), a type of beverage (Takenouchi, para [0002]), and a filling level of the beverage (paras [0006-0007]).

	Regarding Claim 8:
As combined, Abe/Takenouchi discloses the method according to Claim 7.  Abe further discloses, wherein the distance of said at least one sound source from said bases of said bottles is adapted automatically (para [0011] – the shifting of the distance).

	

Regarding Claim 9:
As combined, Abe/Takenouchi discloses the method according to Claim 6.  Abe further discloses, where said second sound waves are directed onto a curved wall portion of said bases (FIG. 3, #1, para [0005] - container has a base with curved wall).

	Regarding Claim 10:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses where amplitudes of first and/or second sound waves of said sound waves are set individually (para [0012] – single oscillator generates a wave).


Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, in view of Takenouchi, and in further view of Bianchini, US 20050185809 A1 (Bianchini).

	
Regarding Claim 11:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses, where first sound waves (para [0012] – adjustment of defoaming force).
Abe does not discloses, the sound waves are generated by at least one piezoceramic speaker.
However, Bianchini teaches, the sound waves are generated by at least one piezoceramic speaker (FIGS 2 & 4, #10 para [0019, 0021], Claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bianchini before the effective filing date of the invention to substitute the oscillator (FIG. 1, #11) as disclosed by Abe with the improved speaker (FIG.2, #10) as taught by Bianchini; because Bianchini teaches this structure that is known in the art, and permits the coverage of substantially the entire audio frequency (para [0026]).  A person of ordinary skill in the art would be motivated because it would be 

	Regarding Claim 12:
As combined, Abe/Takenouchi discloses the method according to Claim 1.  Abe further discloses, where first sound waves (para [0012] – adjustment of defoaming force).
	Abe does not discloses, the sound waves are generated by at least one piezoceramic spherical cap and focused to form shock waves.
	However, Bianchini teaches, the sound waves are generated by at least one piezoceramic spherical cap (FIG. 3, #s 12 and 30, Claim 5) and focused to form shock waves (FIG. 4, para [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bianchini before the effective filing date of the invention to substitute the oscillator (FIG. 1, #11) as disclosed by Abe with the improved speaker (FIG. 2, #10) that contains the speaker cone (FIG. 3, #12) and piezoelectric actuator (FIG. 3, #30, para [0020]) as taught by Bianchini; because Bianchini teaches these structures that are known in the art, and provide higher sound pressure levels (para [0021]).  A person of ordinary skill in the art would be motivated because it would be beneficial to utilize the piezoelectric actuator (Bianchini, FIG. 3, #30) and the speaker cone (Bianchini, FIG. 3, #12) as this reduces the cost and of the speaker system and provides greater flexibility in speaker design (para [0025]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        18 Jan 2022

/DARIUSH SEIF/Primary Examiner, Art Unit 3731